PER CURIAM:
A jury convicted Robert E. Holmes of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000). He appeals his conviction on the ground that the district court abused its discretion in admitting certain evidence. We have reviewed the parties’ briefs, the joint ap*812pendix, and the supplemental joint appendix and conclude that there was no abuse of discretion in the admission of the challenged evidence. See United States v. Hodge, 354 F.3d 305, 312 (4th Cir.2004) (stating standard of review). Accordingly, we affirm Holmes’ conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED